Citation Nr: 1432766	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  14-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disorder, to include menisceal tear, chondrocalcinosis, strain, and arthritis.  


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from November 1953 to November 1957.  The matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

A left knee disorder, to include menisceal tear, chondrocalcinosis, and strain, as well as arthritis, is first shown decades after military service and such disability is not related to any in-service injury or event, or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, to include menisceal tear, chondrocalcinosis, strain, and arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in September 2012, prior to the initial adjudication of the claim for service connection for left knee disability.  It also provided notice of how disability ratings and effective dates are assigned.  

The duty to assist the Veteran has been satisfied in this case.  The RO has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records have been obtained, as have his VA and private treatment records.  The Veteran declined to testify in support of his claim.  The Veteran has been given a VA examination as to the service-connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records are negative for any findings or complaints of a left knee disorder.  The October 1953 examination for service enlistment found no pertinent abnormality.  The Veteran was seen in August 1956 after he wrenched his "rt. Knee" in football.  On examination, the right knee had a moderate amount of fluid and tenderness on the lateral side where the semilunar cartilage attached.  He was prescribed whirlpool therapy for four days.  The September 1957 examination for service separation noted that the Veteran had varicose veins of the right leg without symptoms and that no treatment was required.  No other pertinent abnormality was noted. 

The Veteran's original claim for VA disability compensation was received in March 1960 in which he claimed compensation for a "right knee condition."  On VA examination in April 1960 it was noted that he reported having had varicose veins since service and had injured his "right" knee in 1957.  On examination he had a steady gait.  He had moderate crepitus of the right knee with motion.  The left knee was not examined.  A right knee x-ray was negative.  Service connection was granted for a right knee injury by an April 1960 rating decision.  He did not appeal that decision.  

The Veteran underwent hospitalization at the Bronx VA Medical Center in June 1960 with an admission diagnosis of thrombophlebitis, and an interim diagnosis was varicose veins.  An interim summary indicated that he underwent ligation and stripping of varicose veins but a subsequently, a final discharge summary indicated that he had not had any surgery.  On VA examination in July 1965 the Veteran had a mild varix of the right leg.  A September 1965 letter from J. N., M.D., stated that on examination the Veteran had varicose veins of the right lower extremity of moderate severity.  

VA examination in October 1965 shows that the Veteran complained of throbbing in his legs but had no complaint as to his "right" knee.  On examination he had a single varicose vein of the right leg but none of the left leg, and there was no evidence of knee injury.  

In an undated letter received in June 1967 the Veteran reported that during service he had injured his back and leg, which was construed as an application to reopen a claim for service connection for back disorder.  In a July 1967 letter, the Veteran stated that in addition to back disability and  he stated that "I incurred the back injury along with a "trick" knee my last year in the service, in fact at times my right knee will 'lock' when I'm driving or walking upstairs."  (Emphasis added).  

A September 1967 statement from a chiropractor, C. J., D.C. reflects that the Veteran had low back syndrome, with sciatic neuralgia and radiculitis in both legs, which was an acute manifestation of a chronic condition recurrent over the past several years.  

In a February 1969 letter, the Veteran stated that he had injured his right knee in the last year of his military service, and his right knee persistently bothered him in cold weather.  No mention was made of his left knee.  

In conjunction with a claim for VA benefits, on VA general medical examination in February 1979, the Veteran did not mention a left knee disability.  

A December 1986 statement from R. G., M.D., shows that the Veteran was treated for phlebitis of the "right" leg in 1984 and 1986.  On VA examination in March 1987 the Veteran complained of phlebitis of both legs.  The diagnoses were right varicose veins, and a history of phlebitis with no residuals.  

Records of the Nyack Hospital form 1984 to 1986 reflect treatment for chest pain from heart disease and an appendectomy for appendicitis but contain no mention of left knee disability or history thereof.  

In VA Form 21-4138, Statement in Support of Claim, in August 1988 the Veteran referenced his heart disease, varicose veins and also stated that "[m]y records will also clearly indicate that my left knee and low back, which both still bother me, were damaged while I was in the service."  

A written report in July 2010 from a radiologist of the Hudson Valley Imaging stated that a February 2010 left knee magnetic resonance imaging scan revealed tearing of the medial and lateral menisci of the left knee.  Two digital video discs from Hudson Valley Imaging contain imaging knee studies but no written summary or reports as to those studies. 

A June 2010 prescription form by a private physician stated that the Veteran had been treated intermittently for left knee pain due to degenerative joint disease (DJD) since 2004 and that "this injury was related to old trauma while in the air force (sic)."  Left knee x-rays from Hudson Valley Imaging in June 2010 reveal diffuse degenerative changes and cartilaginous calcifications but no fracture or dislocation.  

On a VA examination in April 2011, the Veteran reported having injured his "left" knee while playing football in 1957 during military service, and since that time, the condition had progressively worsened.  He now complained of constant left knee pain.  On examination, the Veteran's gait was antalgic and he had poor propulsion.  X-rays revealed chondrocalcinosis of the left menisci.  Also, past private imaging studies were reviewed.  The diagnosis was a left knee menisceal tear.  

A June 2013 Report of Contact notes that VA's request for records from the Bronx and Manhattan VA Medical Centers (VAMC) resulted only in limited treatment records dating from June/July of 1960.  The Veteran confirmed that this treatment was the only treatment he had received at a VAMC subsequent to service.  The Veteran also re-iterated that it was his left knee that was injured in the service, not his right knee, and that his left knee then began to bother him again while playing in a semi-pro baseball league.  He stated that over the years he's never received any specific treatment for his left knee other than being told to wear ACE bandages and to apply salve.  He emphasized that his original service connection rating of a right knee condition must have been mistakenly recorded by doctor or a rating specialist as "right knee" instead of "left knee."  

In VA Form 21-0958 in November 2013 the Veteran stated that VA kept telling him that it was his "right" knee and "so out of frustration I agreed it was my right knee, that was my mistake.  I swear my left knee is the injured knee [and] its getting worse by the minute."  

Here, the Veteran alleges that it was his left knee disorder that was in service and VA erroneously granted service connection for a right knee disorder.  The Veteran avers that either VA medical personnel or adjudication personnel were responsible for the error and that he, reluctantly, acquiesced.  However, a careful review of all the records shows that in the Veteran's original VA disability compensation claim in March 1960, it was the Veteran that claimed compensation for "right knee condition."  Moreover, in a July 1967 letter, the Veteran stated that "I incurred the back injury along with a "trick" knee my last year in the service, in fact at times my right  knee will 'lock' when I'm driving or walking upstairs."  (Emphasis added). 

Indeed, again in 1969 the Veteran stated that he had injured his right knee in the last year of his military service.  It was not until 1988 that the Veteran stated that he had injured his left knee during military service.  This is a point in time more than three decades after military service and about 20 years after, as he later reported, that his left knee began bothering him after service, when playing semi-pro baseball.  

The Veteran insists that he should have been service-connected for left, and not right, knee disability all along because of the fault of others who erroneously reported that his in-service injury was to his right, rather than the left, knee.  However, it is clear that the Veteran was the one who insisted that he had right, rather than left, knee disability in the immediate postservice years.  Also, there is nothing which corroborates his most recently related version of events other than a statement from a private physician, recorded on a prescription form in 2010, that treatment since 2004 for arthritic left knee pain was related to in-service injury.  Since the physician had only treated the Veteran since 2004, this opinion could only have been based upon a history related by the Veteran.  However, because the Board finds that this history is not credible, the opinion of the private physician can have no greater value than the history upon which it is based.  Reonal v. Brown, 5 Vet. App. 458 (1993).

To believe the Veteran's most recently related history of in-service left knee injury and not right knee, the Board would have to find that (1) service medical personnel erroneously reported that it is the right, rather than left, knee that was injured, (2) the 1960 VA examiner erroneously reported medical findings regarding the right knee and that it is the right, rather than left knee that was injured, and (3) all three postservice reference by the Veteran to his right knee, rather than left knee, were erroneous.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Although there is evidence of a current left knee disorder, there is no competent and probative evidence relating this disorder to his military service.  The evidence of record is clear.  The service treatment records document a right knee injury, not a left knee injury.  The medical evidence subsequent to service discharge in 1957 consistently show treatment for a right knee and right leg disorder, with the Veteran making no reference to a left knee disorder to medical practitioners until 1988, more than 30 years after service discharge.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a left knee disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, to include menisceal tear, chondrocalcinosis, strain, and arthritis is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


